         Case 1:19-cv-01948-MKV Document 49 Filed 02/11/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 
 RUBIN PERALTA, JUNIOR RODRIGUEZ, and
 SANTO MARTE,

                            Plaintiffs,
                                                                   1:19-cv-01948-MKV
                       -against-                                 ORDER OF DISMISSAL
 CHRISTIAN SHANKLIN,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has been advised by Magistrate Judge Moses, to whom this matter was referred

for settlement purposes, that the parties have reached a settlement pursuant to terms placed on the

record at the settlement conference on February 11, 2021.           Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court’s calendar if the application to restore the action is

made by March 15, 2021. If no such application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d

Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ _________
                                                      __       _________
                                                                       _______
                                                                       __   ____
                                                                               ________
                                                                                     ____
                                                                                        ____
                                                                                          ____
Date: February 11, 2021                               MARY YKKAY    VYSKOCIL
                                                               AY VYSYSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States
                                                             States District
                                                                       strict Judge
                                                                    Diist
